COLEMAN, J.
— The plaintiffs, Oliver '& Co., sued Raisler to recover damages sustained in consequence of the loss of two registered letters delivered at the postoffice to defendant who was postmaster at Athens, Ala., to be forwarded by mail to certain parties at Nashville, Tenn. It is averred that the loss was the result of the culpable negligence of the defendant.
The law is well established, that the postmaster-general is not responsible for the negligence of postmasters or their deputies, or such assistants. Public policy requires the recognition and application of this rule. We think upon sound principles of law and supported by many authorities that deputy postmasters are held liable for losses and injuries caused by their own defaults and negligence. — Story on Bailments, § 463; Lave v. Cotton, 1 Ld. Raymond, 646; Story on Agency, § 319 b.; 2 Wait’s Actions & Defenses, 15; Raymond Rep. Vol. 1 p. 646; 2 Kent Com. § 610; Central R. R. Co. v. Lampley, 76 Ala. 364; Whitefield v. DeSpencer, 2 Cowper, 754; Teal v. Felton, 12 How. U. S. 285; Schroyer v. Lynch, 8 Watts. Rep. 454; Claflin v. Hauseman, 93 U. S. 130.
It would seem from these authorities and others which might be cited that a postmaster is not responsible for the defaults or misfeasance of his clerks or assistants, although appointed by him, and under his control, unle;ss it be shown that the postmaster was negligent in not exercising proper care and prudence in the selection of suitable and competent persons to perform the duties of clerks or deputy assistants, or unless it be shown that the postmaster himself was negligent in the duty resting upon him to properly superintend such clerks or assistants in the performance of the particular acts or duty, the doing of which or the omission to do which, caused the loss and injury. — 2 Kent, § 611; Story on Bailments, § 463; Keenan v. Bouthworth, 110 Mass. *714474; Story on Agency, § 319 a.; 14 Amer. Rep. 613; Dunlap v. Monroe, 7 Cranch., 242.
The exemption from liability of the postmaster for the defaults and misfeasance of his clerks and sub-assistants is available to the postmaster only in cases where such clerks or sub-assistants are appointed in pursuance of some law expressly authorizing it, so that by virtue of the law and the appointment, the appointees become in some sort public officers themselves.
The rules and regulations of the postoffice department provide for employment of clerks and assistants when necessary for a proper and speedy discharge of the business of the office, and when made in pursuance of such rules and regulations, it may be the postmaster himself is not responsible for the defaults of his clerks and assistants, unless under proper averments, it be shown there was negligence in their selection or superintendence, as we have stated above. Under the view we take of the evidence, these principles do not necessarily control the present case.
A postmaster who employs a clerk or assistant independent of express authority, and who is paid by him out of his own salary or means, is liable for the default or misfeasance of his clerk or assistant, as any private person would be for the acts of his agent, or employe. The doctrine of respondeat superior applies in such cases. There is nothing in the record to show that the employment of Cain was not of this latter character, and if we deemed it necessary, in order to sustain the rulings of the trial court, we would presume that his employment by Raisler, the postmaster, was merely to assist him as an individual in the discharge of his official duties. — 76 Ala. supra, 365-6.
It may be stated as a general rule that whenever a legal right arises, and the State Court is competent to administer justice the right maybe asserted in the State Court, although the Federal Court may have jurisdiction of the same question, subject, however, to the proviso that there is no law limiting jurisdiction to the Federal Courts.— Claflin v. Hauseman, 93 U. S. Rep. 130, 136; Teal v. Felton, 12 How. Sup. 284.
. The action of the trial court in overruling the demurrer to the first count of the complaint, and its several rulings upon questions of evidence to which objections were reserved, are in accord with these principles, and are free from error.
The responsibility of a postmaster, for money or letters received by him in his official character, is not that of a com*715mon carrier. Proof that the letters containing money were delivered to the defendant for registration, or to Gain, in his presence and by his direction, and the loss of the letters and money, without more, was not sufficient to authorize a recovery. The burden was on the plaintiff affirmatively to show culpable negligence, and such a state of facts as to authorize the jury to attribute the loss to such negligence. If there was evidence tending to show that the defendant was thus negligent in more ways than one, it was not incumbent upon the plaintiff to satisfy the jury of the one particular act of negligence which led to the loss, or to show who got the money. It was sufficient that the jury was reasonably satisfied that the defendant did not exercise that care and prudence in the discharge of his duties in regard to the letters as a reasonable and prudent man would in regard to his own business, and that such negligence was the cause of the loss or injury. As there were no exceptions taken to any of the instructions given by the court to the jury, we presume the court properly instructed the jury as to the burden of proof, and as to what was necessary to constitute culpable negligence on the part of the defendant. Under the foregoing rule, charge number one requested by defendant was properly refused. Charge number two invaded the province of the jury, and was properly refused. It wa¡s also objectionable as being argumentative. We find no error in the record.
Affirmed.